Case: 18-10948      Document: 00514925684         Page: 1    Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-10948                          April 22, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM DANTE MITCHELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-67-1


Before DAVIS, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       William Dante Mitchell appeals the 180-month statutory minimum
sentence imposed following his guilty plea conviction for possession of a
firearm by a convicted felon. He argues that his prior Texas convictions of
possession with intent to deliver a controlled substance and delivery of a
controlled substance are not serious drug offenses for purposes of the Armed
Career Criminal Act enhancement under 18 U.S.C. § 924(e). The Government


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10948     Document: 00514925684      Page: 2   Date Filed: 04/22/2019


                                   No. 18-10948

has filed an unopposed motion for summary affirmance and, alternatively,
seeks an extension of time to file its brief.
      As the Government argues and Mitchell concedes, his argument is
foreclosed by United States v. Cain, 877 F.3d 562, 562-63 (5th Cir. 2017), cert.
denied, 138 S. Ct. 1579 (2018), and United States v. Vickers, 540 F.3d 356, 363-
66 (5th Cir. 2008). Because the issue is foreclosed, summary affirmance is
appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED and the judgment is AFFIRMED. The Government’s alternative
motion for an extension of time to file its brief is DENIED.




                                         2